Citation Nr: 0300183	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  93-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to exposure to ionizing 
radiation during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied claims of entitlement to 
service connection for prostate cancer, kidney disease, 
residuals of a cholecystectomy, and residuals of bilateral 
inguinal herniorrhaphies.  The veteran subsequently 
perfected timely appeals regarding each of these issues.  
During that stage of the appeal, the RO issued a Statement 
of the Case (SOC) in January 1993.

In August 1995, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in 
November 1998, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the 
veteran's claims.

Thereafter, in a May 1999 decision, the Board denied the 
veteran's claims of entitlement to service connection for 
kidney disease, the residuals of a cholecystectomy, and 
the residuals of bilateral inguinal herniorrhaphies.  
Thus, these matters were resolved and are no longer on 
appeal.

In May 1999, the Board also remanded the veteran's claim 
of entitlement to service connection for adenocarcinoma of 
the prostate to the RO for additional evidentiary 
development.  As will be discussed in greater detail 
below, the requested development was completed, and in 
April 2002 and July 2002, the RO issued SSOC's in which it 
continued to deny entitlement to service connection for 
adenocarcinoma of the prostate.  The claims folder was 
subsequently returned to the Board for further appellate 
review.

In a June 2002 rating decision, the RO denied claims of 
entitlement to service connection for glaucoma, nummular 
eczema, and a colon condition.  To date, the veteran has 
not expressed disagreement with respect to any of those 
issues.  Thus, those matters are not currently on appeal 
before the Board.

FINDINGS OF FACT

1.  Adenocarcinoma of the prostate was first diagnosed in 
1991, approximately forty-five years following the 
veteran's discharge from service.

2.  The preponderance of the credible and probative 
evidence of record establishes that the veteran's 
adenocarcinoma of the prostate was not incurred or 
aggravated by service, nor was it otherwise etiologically 
related to service, to include exposure to ionizing 
radiation during service.


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred or 
aggravated as a result of military service, to include 
exposure to ionizing radiation during service; nor may its 
incurrence or aggravation due to such exposure be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1992, the veteran filed a claim of entitlement to 
service connection for prostate cancer.  Throughout his 
appeal, the veteran has essentially contended that this 
disability developed as a result of being exposed to 
ionizing radiation while serving with the American 
occupation forces in Japan at the end of World War II.  In 
support of his claim, he submitted his WD AGO Form 53, 
Enlisted Record and Report of Separation/Honorable 
Discharge, which shows that he served outside the 
continental United States from October 1945 to October 
1946.  This form also shows that he received the Asiatic 
Pacific Campaign Medal and the Army of Occupation Medal.

In a statement dated in May 1992, the veteran reported 
that he was assigned to the 11th Field Artillery Battalion 
at Wadashimo Naval Air Base near Kamatsushima and 
Tokushima, Shikoro, from November 1945 to June 1946.  He 
also reported being at Camp Hakata in Fukuoka, Kyushu, 
from June 1946 to October 1946.  He explained that he was 
stationed at these two bases for a total of thirteen 
months.

The record reflects that the RO has been unable to obtain 
any service medical records other than the report of the 
veteran's induction physical.  In May 1992, the National 
Personnel Records Center (NPRC) advised the RO that most 
of the veteran's service medical records were apparently 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973.  The RO subsequently requested that the veteran 
provide additional information regarding in-service 
medical treatment in order to assist the NPRC in finding 
or reconstructing his lost records.  In a statement 
received in December 1995, the veteran reported that, 
while stationed overseas, he experienced periods of 
"freezing up one minute & burning up the next".  He noted 
that several other soldiers had this problem.  He also 
noted that he was stationed very close to Nagasaki and 
Hiroshima.  Although the RO made several additional 
requests to the NPRC to locate additional service medical 
and personnel records, the NPRC reported in August 1998 
that such could not be located.

The RO subsequently obtained treatment records from a 
number of physicians identified by the veteran.  These 
records reveal that, in September 1991, the veteran was 
seen by a private physician for gross hematuria, which was 
described as being accompanied by mild dysuria.  His 
urological examination was remarkable only for a BB-sized 
nodule on the right side of the prostate.  An intravenous 
pyelogram (IVP) was found to be normal except for partial 
duplication.  A cystoscopy was performed, which showed 
benign prostatic hyperplasia.  Prostate-specific antigen 
(PSA) was found to be elevated at 4.9, and prostatic 
sonography showed a definite lucency at the right base and 
another near the right apex.  Prostatic needle biopsy 
revealed benign tissue on the left side and a moderately 
well differentiated adenocarcinoma on the right side.  In 
December 1991, the veteran underwent a radical retropubic 
prostatectomy with pelvic retroperitoneal lymph node 
dissection.

Subsequent treatment records reveal that the veteran 
experienced several days of ileus, which led to the 
placement of a nasogastric tube for thirty-six hours.  The 
Discharge Summary reveals that this problem eventually 
cleared and that he did well otherwise, with no bleeding 
or other problems.  The veteran was dismissed at the end 
of December with a drain and catheter in place, which were 
to be removed on an outpatient basis.  In this Summary, it 
was noted that pathological sections showed carcinoma on 
both sides of the prostate, which were moderately well 
differentiated.  All lymph nodes were found to be 
negative.

In June 1999, the RO issued a letter to the Defense Threat 
Reduction Agency, requesting verification of the veteran's 
participation in a radiation risk activity and 
clarification as to the dates of any such participation.  
The RO also requested that agency to provide a radiation-
exposure dose estimate for the veteran.  It was noted in 
the letter that the veteran had served in the Asiatic 
Pacific Theater from October 1945 to November 1945, and 
that he had been present in the areas of Nagasaki and 
Hiroshima during World War II. 

In a response letter dated in July 1999, a representative 
of the Defense Threat Reduction Agency advised the RO that 
historical records confirmed that the veteran was a member 
of the American occupation forces in Japan following World 
War II.  It was noted that, while embarked aboard the USS 
General R.M. Blathford (AP 153), he was present in the 
Nagasaki area from October 31, 1945, through November 3, 
1945.  In this letter, it was explained that, using all 
possible "worst case" assumptions, the maximum possible 
dose any individual servicemember present at either 
Hiroshima or Nagasaki for the full duration of the 
American occupation might have received from external 
radiation, inhalation, and ingestion is less than one rem.  

The RO subsequently forwarded the veteran's claims folder 
to the Director of the Compensation and Pension Service, 
who then forwarded the case to the Under Secretary for 
Health so that a medical opinion could be provided 
regarding whether a relationship existed between the 
veteran's claimed prostate cancer and exposure to ionizing 
radiation in service.

In a July 2000 Memorandum, Dr. S.M., the Chief Public 
Health and Environmental Hazards Officer of the Veterans 
Health Administration (VHA), noted that the veteran was 
found to have been exposed to a dose of ionizing radiation 
of less than one rem during military service.  The 
physician further noted that the Committee on Interagency 
Radiation Research and Policy Coordination Science Panel 
Report, dated in November 1988, did not provide screening 
doses for prostate cancer.  Citing to relevant medical 
treatises, Dr. S.M. indicated that the sensitivity of the 
prostate to radiation carcinogenesis appears to be 
relatively low, and not clearly established.  For this 
reason, the physician concluded that it was unlikely that 
the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.

Later that month, the Director of the Compensation and 
Pension Service forwarded the VHA opinion to the RO.  The 
Director noted that, as a result of Dr. S.M.'s finding, it 
was the opinion of the Compensation and Pension Service 
that there was no reasonable possibility that the 
veteran's disability was the result of exposure to 
ionizing radiation in service. 

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the SOC and SSOCs, the veteran has been given 
notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has 
also been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
In this regard, the Board notes the April 2002 SSOC, in 
which the RO outlined the provisions of the new version of 
38 C.F.R. § 3.159, which is the regulation implementing 
the VCAA.  These provisions explain the nature and extent 
of VA's duty to notify claimants of necessary information 
or evidence to substantiate their claims, and VA's duty to 
assist claimants in obtaining evidence relevant to their 
claims.

Furthermore, it appears that all treatment records and 
other evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board notes that this case was remanded to the RO in 
May 1999 because prostate cancer had recently been added 
to the list of radiogenic diseases contained in 38 C.F.R. 
§ 3.311.  See 63 Fed. Reg. 50,994 (Sept. 24, 1998).  Thus, 
the procedures set forth in 38 C.F.R. § 3.311 had to be 
followed.  After reviewing the record, the Board believes 
that the RO has complied with the procedures set forth in 
38 C.F.R. § 3.311 for the development of claims for 
radiogenic diseases.  Specifically, as discussed above, 
the RO obtained a dose assessment for the veteran's total 
in-service exposure to ionizing radiation and then 
referred this case to the Under Secretary for Benefits for 
an opinion as to whether sound scientific medical evidence 
could support the conclusion that it is at least as likely 
as not that the veteran's claimed disease resulted from 
radiation exposure during service.

In summary, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Service connection - adenocarcinoma of the prostate

At the outset of this discussion, the Board notes that 
most of the veteran's service medical and personnel 
records appear to have been destroyed in a fire at the 
NPRC in 1973.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Fortunately, as 
discussed above, the Defense Threat Reduction Agency was 
able to confirm that the veteran was a member of the 
American occupation forces in Japan following World War 
II, and that he was present in the Nagasaki area from 
October 31, 1945, through November 3, 1945.  Nevertheless, 
because most of his medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

A disability may be service-connected if it results from 
an injury or disease incurred in, or aggravated by, 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Where a veteran served 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent within one year after the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The 
presumptive provisions of the statute and the implementing 
VA regulations are intended as liberalizations, applicable 
when the evidence would not warrant service connection 
without their aid.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); see Douglas v. Derwinski, 2 Vet. App. 103, 108-
09 (1992).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge 
from military service, when all of the evidence 
establishes that such disease was incurred in service.  38 
C.F.R. § 3.303(d); See Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by several different methods. 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) (West Supp. 2002); 38 C.F.R. § 3.309(d) 
(2002).  Second, when a "radiogenic disease" first becomes 
manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation 
during service, various development procedures must be 
undertaken in order to establish whether or not the 
disease developed as a result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to 
determine whether the disease diagnosed after discharge 
was incurred during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" 
is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; 
the occupation of Hiroshima, Japan, or Nagasaki, Japan, by 
United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) 
multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of 
the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of 
the salivary gland; (xv) cancer of the urinary tract; 
(xvii) cancer of the bone; (xviii) cancer of the brain; 
(xix) cancer of the colon; (xx) cancer of the lung; and 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service 
connection, the provisions of 38 C.F.R. § 3.311 provide 
for development of claims based upon a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The purpose of these 
provisions is to relieve claimants of the burden of having 
to submit evidence to show that their cancer may have been 
induced by radiation.  These provisions do not give rise 
to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey 
v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The 
governing regulation essentially states that, in all 
claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will 
be requested from the Department of Defense in claims 
based upon participation in atmospheric nuclear testing, 
and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 
1, 1946.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: 
thyroid cancer, breast cancer, bone cancer, liver cancer, 
skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (2002) (emphasis added).  Section 3.311(b)(5) 
requires, as pertinent herein, that prostate cancer become 
manifest 5 years or more after exposure.

Notwithstanding the above, the United States Court of 
Appeals for the Federal Circuit has held that, when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability 
or to the regulatory development procedures applicable to 
a radiogenic disease, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and 
of itself preclude him from establishing service 
connection, since he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation.

In this regard, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 
38 C.F.R. § 3.309(a).  However, there is no evidence 
whatsoever that carcinoma was present during the veteran's 
service or to a compensable degree within one year after 
service, and he has never contended such.  The evidence 
indicates that adenocarcinoma of the prostate was 
initially diagnosed decades after service.  Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(a) are not for application.

Carcinoma of the prostate is not one of the diseases set 
forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the veteran's prostate cancer.

Having determined that presumptive service connection is 
not warranted, the Board will now turn to the direct 
question of whether the veteran's prostate cancer 
developed as a result of his exposure to ionizing 
radiation in service.  

The record reflects that the Defense Threat Reduction 
Agency has confirmed that the veteran was present in the 
VA-defined Nagasaki area between October 31, 1945, and 
November 3, 1945.  Thus, the veteran is considered to be a 
radiation-exposed veteran.  The record further 
demonstrates that cancer of the prostate was diagnosed in 
1991.  

As discussed in detail above, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans.  In this 
case, the Board believes that the RO has complied with the 
procedures set forth in 38 C.F.R. § 3.311 for the 
development of claims for radiogenic diseases.  In 
accordance with the Board's May 1999 remand instructions, 
the RO obtained a dose assessment for the veteran's total 
in-service exposure to ionizing radiation, and then 
referred this case to the Under Secretary for Benefits for 
an opinion as to whether sound scientific medical evidence 
can support the conclusion that it is at least as likely 
as not that the veteran's disease resulted from radiation 
exposure during service.  See Hilkert v. West, 12 Vet. 
App. 145, 148-50 (1999) (en banc).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate 
the evidence and determine whether the veteran's claimed 
disability is in fact the result exposure to ionizing 
radiation in service.  38 C.F.R. § 3.303(d); see Combee, 
supra.

Having reviewed the complete record, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran's prostate cancer developed as a result 
of his exposure to ionizing radiation during service.  In 
this regard, the Board finds the most probative evidence 
of record in this matter to be the July 2000 opinion of 
Dr. S.M., who specifically concluded that it was unlikely 
that the veteran's adenocarcinoma of the prostate 
developed as a result of exposure to ionizing radiation in 
service.  In that opinion, Dr. S.M. noted the veteran had 
been exposed to a dose of ionizing radiation of less than 
one rem during service.  The physician further noted the 
scientific finding that the sensitivity of the prostate to 
radiation carcinogenesis is relatively low, and not 
clearly established.  Based upon these factors, Dr. S.M. 
determined that it is unlikely, i.e., less likely than 
not, that the veteran's adenocarcinoma of the prostate 
developed as a result of exposure to ionizing radiation in 
service. 

The Board has reviewed the veteran's treatment records in 
depth.  However, the Board can find no indication 
whatsoever that the veteran's adenocarcinoma of the 
prostate was ever found to be related to exposure to 
ionizing radiation in service.  Thus, there appears to be 
no contradictory medical evidence of record regarding the 
etiology of the veteran's prostate cancer.

The Board has no doubt that the veteran is sincere in his 
belief that his adenocarcinoma of the prostate was related 
to exposure to ionizing radiation in service.  However, it 
is well established that, as a layperson, he is not 
considered capable of opining, no matter how sincerely, as 
to the nature or etiology of his disease.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board concludes that the preponderance of 
the competent and probative evidence is against finding 
that the veteran's adenocarcinoma of the prostate was 
related to exposure to ionizing radiation during service.  
Thus, the preponderance of the evidence is against 
granting service connection either on a direct basis or on 
any presumptive basis, including pursuant to the 
provisions of 38 C.F.R. § 3.311.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to exposure to ionizing 
radiation during service, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

